Case 3:19-cv-02517-JSC Document 18 Filed 09/18/19 Page 1 of 2
       Case 3:19-cv-02517-JSC Document 18 Filed 09/18/19 Page 2 of 2




The initial case management conference is continued to December 5, 2019 at 1:30 p.m. and
a joint case management conference statement shall be filed seven days prior.
                                                                                  S DISTRICT
                                                                                TE
Dated: September 18, 2019                                                     TA
                                                                                             C
                                                                                                                       O
                                                                                S




                                                                                                                        U
                                                                               ED




                                                                                                                         RT




                                                                                                     TED
                                                                           UNIT




                                                                                             GRAN
                                                                                                                              R NIA
                                                                           NO




                                                                                                                    Corley
                                                                                                          e Scott
                                                                                                                             FO




                                                                                                cquelin
                                                                                     Judge Ja
                                                                            RT




                                                                                                                         LI




                                                                                    ER
                                                                                H




                                                                                                                       A




                                                                                         N                              C
                                                                                                           F
                                                                                             D IS T IC T O
                                                                                                   R
